EXHIBIT 10.1
 
MELLON FINANCIAL CORPORATION
 
SHARESUCCESS PLAN
Amended Effective May 21, 2002
 
I.    Purpose
 
The purpose of this ShareSuccess Plan is to provide a performance incentive and
to encourage stock ownership by employees of Mellon Financial Corporation and
its Subsidiaries, and to align the interests of such individuals with those of
the Corporation, its Subsidiaries and its shareholders. It is intended that
Participants may acquire or increase their proprietary interests in the
Corporation and be encouraged to remain in the employ of the Corporation or its
Subsidiaries. The proceeds received by the Corporation from the sale of Common
Stock pursuant to this Plan may be used for general corporate purposes.
 
II.    Definitions
 
The following terms shall have the meanings shown:
 
2.1    “Board of Directors” shall mean the Board of Directors of the
Corporation.
 
2.2    “Change in Control Event” shall mean any of the following events:
 
(a)  The occurrence with respect to the Corporation of a “control transaction”,
as such term is defined in Section 2542 of the Pennsylvania Business Corporation
Law of 1988, as of August 15, 1989; or
 
(b)  Approval by the stockholders of the Corporation of (i) any consolidation or
merger of the Corporation where either (x) the holders of voting stock of the
Corporation immediately before the merger or consolidation will not own more
than 50% of the voting shares of the continuing or surviving corporation
immediately after such merger or consolidation or (y) the Incumbent Directors
immediately before the merger or consolidation will not hold more than 50%
(rounded to the next whole person) of the seats on the board of directors of the
continuing or surviving corporation, or (ii) any sale, lease or exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of the Corporation; or
 
(c)  A change of 25% (rounded to the next whole person) in the membership of the
Board of Directors within a 12-month period, unless the election or nomination
for election by stockholders of each new director within such period (i) was
approved by the vote of 85% (rounded to the next whole person) of the directors
then still in office who were in office at the beginning of the 12-month period
and (ii) was not as a result of an actual or threatened election with respect to
directors or any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board of Directors.



1



--------------------------------------------------------------------------------

As used in this Section 2.4, the term “Incumbent Director” means as of any time
a director of the Corporation (x) who has been a member of the Board of
Directors continuously for at least 12 months or (y) whose election or
nomination as a director within such period met the requirements of clauses (i)
and (ii) of the preceding sentence.
 
2.3    “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute of similar import, and regulations thereunder, in each case as
in effect from time to time. References to sections of the Code shall be
construed also to refer to any successor sections.
 
2.4    “Committee” shall mean the ShareSuccess Plan Administration committee
having the authority to administer the Plan as set forth in Article III. The
Committee shall be composed of the Chairman and Chief Executive Officer of the
Corporation and the Senior Vice Chairman of the Corporation, and the Head of the
Human Resources Department of Mellon Bank, N.A.. The members of the Committee
may consult with such other individuals as they determine necessary and
advisable but such individuals shall not be voting members of the Committee
unless they are also members of the Board of Directors.
 
2.5    “Common Stock” shall mean the Common Stock of the Corporation.
 
2.6    “Corporation” shall mean Mellon Financial Corporation.
 
2.7    “Date of Exercise” shall mean the date that a Participant irrevocably
elects to exercise his or her Option either by notice given directly to the
Corporation or to the person designated by the Corporation as its agent for
administering the exercise of Options under the Plan, in accordance with
procedures approved by the Committee for such exercise.
 
2.8    “Employee” shall mean each employee of the Corporation or a Subsidiary
who is carried on the payroll records of his or her employer as a common law
employee, and who serves in a position not covered by a collective bargaining
agreement, except that the term “Employee” shall not include any of the
following:
 
(a)  The Chairman, the Chief Executive Officer, the President, the Chief
Operating Officer, any Senior Vice Chairman or any Vice Chairman of the
Corporation.
 
(b)  Any member of the Senior Management Committee of the Corporation.
 
(c)  Any other individual employed by the Corporation or any Subsidiary who is
scheduled to receive a grant of stock options under the Corporation’s Long-Term
Profit Incentive Plan (1996), or any successor plan, in the next regular grant
of stock options; provided, however, that those individuals who are identified
as “HiPos” under the Long-



2



--------------------------------------------------------------------------------

Term Profit Incentive Plan (1996) shall not be excluded from the definition of
Employee hereunder.
 
(d)  Individuals employed by the businesses of the Corporation and Subsidiaries
listed on Annex A hereto. Businesses may be added to or deleted from Annex A
from time to time with the approval of the Committee. Provided, however, that
individuals who are identified in connection with the businesses listed on Annex
A as “Transition Employees” shall not be excluded from the definition of
“Employee” hereunder.
 
(e)  It is expressly intended that any individual who is not carried on his or
her employer’s payroll records as a common law employee be excluded from the
definition of “Employee”, regardless of whether such person’s employment status
is recharacterized by any court or government agency.
 
2.9    “Fair Market Value” shall mean the closing price of a share of Common
Stock in the New York Stock Exchange Composite Transactions on the relevant
date, or, if no sale shall have been made on such exchange on that date, the
closing price in the New York Stock Exchange Composite Transactions on the last
preceding day on which there was a sale.
 
2.10    “Full-Time Employee” shall mean an Employee who is regularly scheduled
to work at least the minimum number of hours established for full-time
employment at his or her work location.
 
2.11    “HR Committee” shall mean the Human Resources Committee of the Board of
Directors, or any successor committee.
 
2.12    “Notice” shall mean a letter or other form of notification approved by
the Committee under Section 4.8.
 
2.13    “Option” shall mean the right granted to a Participant under Article IV
of this Plan to purchase shares of Common Stock from the Corporation. All
Options shall be options that are not qualified as “incentive stock options”
within the meaning of Section 422 of the Code.
 
2.14    “Option Exercise Price” shall mean the price paid to the Corporation by
a Participant to purchase a share of Common Stock under an Option.
 
2.15    “Part-Time Employee” shall mean an Employee who is not a Full-Time
Employee and who is regularly scheduled to work less than the minimum number of
hours established for full-time employment at his or her work location.
 
2.16    “Participant” shall mean an Employee or former Employee who holds an
Option granted under Article IV of this Plan.



3



--------------------------------------------------------------------------------

 
2.17    “Plan” shall mean this Mellon Financial Corporation ShareSuccess Plan.
 
2.18    “Subsidiary” shall mean:
 
(a)  Any corporation or other entity that is, directly or indirectly,
wholly-owned by the Corporation.
 
(b)  Any other corporation or entity listed on Annex B hereto that is, directly
or indirectly, owned in part by the Corporation. Subsidiaries may be added to or
deleted from Annex B from time to time with the approval of the Committee.
 
I.    Administration
 
3.1    Administration of Plan.    The Committee shall administer the Plan.
Actions adopted by the Committee in a meeting or unanimously adopted in writing
without the holding of a meeting, shall be the acts of the Committee. The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee. Any decision made
or action taken by the Committee to administer the Plan shall be final and
conclusive. No member of the Committee shall be liable for any act done in good
faith with respect to this Plan or any Option. The Corporation shall bear all
expenses of Plan administration.
 
3.2    Discretionary Authority of Committee.    Except to the extent provided
otherwise, the Committee shall have full discretionary power, subject to, and
within the limits of, the express provisions of the Plan:
 
(a)  To construe and interpret the Plan and Options granted hereunder, and to
establish, amend, and revoke rules and regulations for administration. The
Committee, in the exercise of this power, may correct any defect or supply any
omission, or reconcile any inconsistency in the Plan, or in any grant of an
Option, in the manner and to the extent it shall deem necessary or expedient to
make the Plan fully effective. In exercising this power the Committee may retain
counsel at the expense of the Corporation. All decisions and determinations by
the Committee in exercising this power shall be final and binding upon the
Corporation and the Participants.
 
(b)  To authorize any person to execute on behalf of the Corporation any
instrument required to effectuate the grant of an Option previously granted
hereunder.
 
(c)  To make any determinations necessary or desirable in the administration of
the Plan.
 
(d)  To determine, in its sole discretion, eligibility for participation in the
Plan in a manner consistent with the purposes of the Plan.



4



--------------------------------------------------------------------------------

 
(e)  To exercise such powers and to make all other determinations deemed
necessary or expedient to promote the best interests of the Corporation with
respect to the Plan.
 
3.3    Cancellation and Reissuance of Options.    Options shall not be repriced
by any method, including by cancellation and reissuance.
 
Grants to Employees
 
4.1    Participation.    Options will be granted under this Article IV only to
persons who are Full-Time Employees or Part-Time Employees on the date of a
grant of Options under Section 4.2 or Section 4.3. Any questions regarding
eligibility to receive a grant under this Article IV shall be finally resolved
by the Committee, which shall have full discretion to determine such
eligibility.
 
4.2    Automatic Annual Option Grants (1999-2002).    Subject to the issuance of
the Notices provided for in Section 4.8:
 
(a)  Effective June 15, 1999, each Full-Time Employee shall be granted an Option
to purchase 150 shares of Common Stock and each Part-Time Employee shall be
granted an Option to purchase 75 shares of Common Stock.
 
(b)  Effective June 15, 2000, each Full-Time Employee shall be granted an Option
to purchase 150 shares of Common Stock and each Part-Time Employee shall be
granted an Option to purchase 75 shares of Common Stock
 
(c)  Effective June 15, 2001, each Full-Time Employee shall be granted an Option
to purchase 150 shares of Common Stock and each Part-Time Employee shall be
granted an Option to purchase 75 shares of Common Stock.
 
(d)  Effective June 14, 2002, each Full-Time Employee shall be granted an Option
to purchase 150 shares of Common Stock and each Part-Time Employee shall be
granted an Option to purchase 75 shares of Common Stock.
 
4.3    Discretionary Grants.    Subject to the provisions of the Plan, after
June 14, 2002, the HR Committee may, in its discretion grant Options from time
to time to purchase the number of shares of Common Stock allotted by the HR
Committee to such Full-Time Employees and Part-Time Employees as the HR
Committee may designate.
 
4.4    Quarterly Grants.    If an Employee is on salary continuance pursuant to
the Corporation’s Employee Displacement Program (or any successor or similar
program of like import) on the date of any grant under Section 4.2, or on the
date of any grant under Section 4.3 to substantially all Employees, and such
Employee would otherwise have received a grant on that original date, he or she
shall be granted an Option effective the



5



--------------------------------------------------------------------------------

last business day of the quarter in which he or she returns to active employment
with the Corporation or a Subsidiary, provided such return to active employment
occurs within 12 months of the original date. If an Employee of a business or
Subsidiary listed on Annex A hereto is identified as a “Transition Employee”
after the date of any grant under Section 4.2, or after the date of any grant
under Section 4.3 to substantially all Employees, he or she shall be granted an
Option effective the last business day of the quarter in which such Employee is
identified as a “Transition Employee”. An Option granted under this Section 4.4
shall cover the same number of shares as would have been covered if the Option
had been granted on the original date and the provisions as regards vesting and
expiration in Sections 4.6 and 4.7 shall apply as if the Option had been granted
on the original date.
 
4.5    Exercise Price.    The Option Exercise Price shall be equal to 100% of
the Fair Market Value of a share of Common Stock on the date of grant.
 
4.6    Vesting.    Except as otherwise set forth in Section 4.4, Options granted
under this Article IV shall become fully vested and exercisable as of the
earlier of:
 
(a)  The seventh anniversary of the date of grant of the Option; or
 
(b)  The first day occurring after the first anniversary of the original date of
grant under Section 4.2 or Section 4.3 (or such other date as the HR Committee
may designate) of the Option on which the Fair Market Value of the Common Stock
shall have equaled or exceeded the Option Exercise Price by a percentage (or
amount) and for a number of trading days set by the Committee as of the original
grant date of the grant under Section 4.2 or Section 4.3 and reflected in the
Notice described in Section 4.8; or
 
(c)  The occurrence of a Change in Control Event;
 
provided, that except as otherwise provided in Section 4.6(c), the Participant
must continue to be employed by the Corporation or a Subsidiary on such date.
 
4.7    Expiration of Options.    Except as otherwise set forth in Section 4.4,
Options held by a Participant that have become exercisable pursuant to Section
4.6 shall expire as of the earliest to occur of the following:
 
(a)  Ten full years following the Option’s grant.
 
(b)  Where a Participant terminates employment with the Corporation or a
Subsidiary after age 55 with five years of service, all of his or her Options
that were exercisable at the time of such termination of employment will remain
exercisable for two full years following the date of termination.
 
(c)  Where termination of employment of a Participant is due to death, or a
Participant dies while the Option remains exercisable under paragraphs (b), (d),
(e), (f) or (g) of this Section 4.7, all of his or her Options that were
exercisable at the time of death



6



--------------------------------------------------------------------------------

may be exercised by the Participant’s beneficiary under an employee life
insurance program of the Corporation or a Subsidiary as validly designated by
the Participant, or, in the absence of such a designation, the executor or
administrator of the Participant’s estate or by the person or persons to whom
the Participant shall have transferred such right by will or by the laws of
descent and distribution for two full years following the date of death.
 
(d)  Where termination of employment of a Participant is due to the disability
of the Participant covered by a long-term disability plan of the Corporation or
a Subsidiary then in effect, all of his or her Options that were exercisable at
the time of such termination of employment shall remain exercisable for two full
years following the date of termination of employment; provided, however, that
(x) in a case where a Participant’s employment is terminated due to a
disability, but a determination as to whether such disability is covered by such
a long-term disability plan has not yet been finalized, such Options shall
remain exercisable until such a determination is made and (y) solely for
purposes of this Plan, in such circumstances a Participant’s employment shall be
considered terminated when such Participant has stopped working for the
Corporation or a Subsidiary for a six month period, as determined by the
Corporation in accordance with its usual procedures.
 
(e)  Where the employment of a Participant is terminated by the Corporation or a
Subsidiary without cause within two years after the occurrence of a Change in
Control Event, the Participant shall have the right to exercise his or her
Options within one year after the date such termination occurred to the extent
such Options were exercisable at the time of such termination of employment. For
purposes of this paragraph, “without cause” shall mean any termination of
employment where it cannot be shown that the Participant has (i) willfully
failed to perform his or her employment duties for the Corporation or a
Subsidiary, (ii) willfully engaged in conduct that is materially injurious to
the Corporation or a Subsidiary, monetarily or otherwise, or (iii) committed
acts that constitute a felony under applicable federal or state law or
constitute common law fraud. For purposes of this paragraph, no act or failure
to act on the Participant’s part shall be considered “willful” unless done, or
omitted to be done, by him or her not in good faith and without reasonable
belief that his or her action or omission was in the best interest of the
Corporation or Subsidiary.
 
(f)  For Options granted pursuant to Section 4.3, where the employment of a
Participant is terminated due to the sale of business unit or Subsidiary and the
Participant is not displaced in accordance with the Corporation’s or a
Subsidiary’s Employee Displacement Program (or any successor or similar program
of like import), the Participant shall have the right to exercise his or her
Options within one year from the date of his or her termination of employment to
the extent such Options are exercisable upon such termination.
 
(g)  In the event a Participant is displaced from employment with the
Corporation in accordance with the Corporation’s or a Subsidiary’s Employee



7



--------------------------------------------------------------------------------

Displacement Program (or any successor or similar program of like import), his
or her Options shall continue to become exercisable through the end of the
Participant’s salary continuance period or, if the Participant elects to receive
a lump sum payment, the last day of such Employee’s employment.
 
((h)  In the event all Employment of a Participant with the Corporation or a
Subsidiary is terminated for any reason other than as stated in the preceding
paragraphs (b) – ((g), his or her Options shall terminate upon such termination
of employment.
 
((i)  Notwithstanding the foregoing, in no event shall an Option granted
hereunder be exercisable after the expiration of its 10-year term and all
Options that had not previously become exercisable pursuant to Section 4.6 shall
expire upon the date of any termination of employment pursuant to the events
listed in Sections 4.7(b) – (h), except as otherwise provided under Section
4.6(c).
 
4.8    No Agreements.    No agreements shall be issued with respect to Options
granted under this Article IV; provided, however, that a Notice of the Option
grant shall be provided to each Participant in such form and containing such
terms and conditions as the Committee shall approve.
 
V.    Stock Subject to the Plan
 
5.1    Source of Shares.    Upon the exercise of an Option, the Corporation
shall deliver to the Participant shares of Common Stock which may be either
authorized and unissued shares of Common Stock or authorized and issued shares
of Common Stock held in the Corporation’s treasury or issued and outstanding
shares of Common Stock held by any employee stock benefit trust established by
the Corporation.
 
5.2    Maximum Number of Shares.    The maximum aggregate number of shares of
Common Stock that may be issued pursuant to the exercise of Options under this
Plan shall not exceed 10,125,000 shares, subject to increases and adjustments as
provided in Article VII.
 
5.3    Forfeitures.    If any Option granted hereunder expires or terminates for
any reason without having been exercised in full, the unpurchased shares subject
thereto shall be available for issuance under this Plan in connection with
another Option.
 
VI.    Method of Exercise
 
6.1    Exercise.    An Option granted hereunder shall be deemed to have been
exercised on the Date of Exercise. Subject to the provisions this Plan, an
Option may be exercised in whole or in part at such times and in compliance with
such requirements as the Committee shall determine.



8



--------------------------------------------------------------------------------

 
6.2    Payment.    Except as otherwise provided by rules or procedures adopted
by the Committee, the Option Exercise Price shall be paid in cash, through a
cashless exercise, or in shares of Common Stock having an aggregate Fair Market
Value on the Date of Exercise equal to the aggregate Option Exercise Price;
provided, however, that no shares may be delivered in payment of the Option
Exercise Price unless such shares, or an equivalent number of shares, shall have
been held by the Participant (or other person entitled to exercise the Option)
for at least six months prior to such delivery.
 
6.3    Withholding Taxes.    Upon exercise of an Option by a Participant, the
Corporation or any Subsidiary shall have the right to require the Participant to
remit to the Corporation an amount sufficient to satisfy any federal, state,
local or other withholding tax or social security contribution requirements
prior to the delivery of any certificate for such shares. The Corporation or any
Subsidiary shall also have the right to withhold such amounts from other
earnings due to a Participant and/or to sell shares otherwise due to a
Participant upon exercise of an Option in payment of such amounts.
 
6.4    Shareholder Rights.    No Participant shall have any rights as a
shareholder with respect to shares of Common Stock subject to his Option prior
to the Date of Exercise of such Option.
 
VII.    Miscellaneous
 
7.1    General Restriction.    Each Option granted under Article IV shall be
subject to the requirement that, if at any time the Committee shall determine
that any listing or registration of the shares of Common Stock or any consent or
approval of any governmental body, or any other agreement or consent is
necessary or desirable as a condition of the granting of an Option or issuance
of Common Stock in satisfaction thereof, such Option may not be consummated
unless such requirement is satisfied in a manner acceptable to the Committee.
 
7.2    Nontransferability.    Any Option granted under this Plan shall not be
transferable except that in the case of the Participant’s death any Option that
is exercisable at the time of death shall be transferred to the beneficiary
under an employee life insurance program of the Corporation or a Subsidiary as
validly designated by the Participant or, in the absence of such a designation,
the Option shall be transferred by the Participant’s will or, if none, by the
applicable laws of descent and distribution. Only the Participant to whom an
Option is granted, or an eligible transferee in the event of the Participant’s
death, may exercise such Option. No right or interest of a Participant in any
Option shall be liable for, or subject to, any lien, obligation or liability of
such Participant.
 
7.3    No Right to Employment.    Neither the adoption of this Plan, its
operation, nor any documents describing or referring to this Plan (or any part
thereof) shall confer upon any Participant the right to continue in the
employment of the Corporation or a Subsidiary or affect any right which the
Corporation or a Subsidiary may have to terminate the employment of such
Participant at any time with or without assigning a reason therefor.



9



--------------------------------------------------------------------------------

 
7.4    Non-Uniform Determinations.    The Committee’s determinations under the
Plan (including without limitation its determinations of the employees to
receive Options) need not be uniform and may be made by it selectively among
employees who receive, or are eligible to receive, Options under the Plan,
whether or not such persons are similarly situated.
 
7.5    Adjustments of Stock.    If there is any change in the Common Stock by
reason of any stock split, stock dividend, spin-off, split-up, spin-out,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares, or any other similar transaction, the number and kind of shares
available for grant under the Plan or subject to or granted pursuant to an
Option and the price thereof, or other numeric limitations under the Plan, as
applicable, shall be appropriately adjusted by the HR Committee or the Board of
Directors.
 
7.6    Amendment or Termination of the Plan.    The HR Committee or the Board of
Directors may at any time terminate the Plan or any part thereof and may from
time to time amend the Plan as it may deem advisable. Any such action of the HR
Committee or the Board of Directors may be taken without the approval of the
Corporation’s shareholders, but only to the extent that such shareholder
approval is not required by applicable law or regulation, including the rules of
any stock exchange on which the Common Stock is listed. The termination or
amendment of the Plan shall not, without the consent of the Participant,
adversely affect such Participant’s rights under an Option previously granted.
 
7.7    Awards to Foreign Nationals and Employees Outside the United
States.    To the extent the Committee deems it necessary, appropriate or
desirable to comply with foreign law or practice and to further the purposes of
the Plan, the Committee may adopt or approve sub-plans, appendices or
supplements to, or amendments, restatements or alternative versions of, the Plan
as it may consider necessary, appropriate or desirable for such purposes,
without thereby affecting the terms of the Plan as in effect for any other
purposes.
 
IN WITNESS WHEREOF, The Corporation has caused this Plan to be executed on this
the 14th day of June, 2002.
 
ATTEST:
     
MELLON FINANCIAL CORPORATION
/S/    CARL KRASIK

--------------------------------------------------------------------------------

     
By:
 
/S/    MARTIN G. MCGUINN

--------------------------------------------------------------------------------

Carl Krasik, Secretary
         
Martin G. McGuinn
Chairman and Chief Executive Officer



10



--------------------------------------------------------------------------------

 
ANNEX A
 
Ineligible Businesses of the Corporation.
 
1.
 
Buck Consultants, Inc. – Branches located in the Netherlands and Belgium.

 
2.
 
Buck Consultants S.A.

 
3.
 
Dreyfus Brokerage Services, Inc.



11



--------------------------------------------------------------------------------

 
ANNEX B
 
Eligible Partly Owned Subsidiaries
 
None



12